Citation Nr: 0015693
Decision Date: 06/14/00	Archive Date: 09/08/00

DOCKET NO. 98-14 150A              DATE JUN 14, 2000

THE ISSUE

Entitlement to an increased rating for service-connected post-
traumatic stress disorder, evaluated as 10 percent disabling.

REPRESENTATION

Moving Party Represented by: The American Legion

ATTORNEY FOR THE BOARD

T. Stephen Eckennan, Associate Counsel

FINDINGS OF FACT

1. The moving party filed a motion with the Board of Veterans'
Appeals (Board) in June 1998 seeking the Board's review of a March
1998 Board decision granting a claim of entitlement to an increased
rating for service-connected post-traumatic stress disorder (PTSD),
and which increased the veteran's PTSD disability rating

from 10 percent to 30 percent, to determine whether that decision
involved clear and unmistakable error (CUE).

2. The Board received notice on June 8, 2000 that the CUE review
motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's
review of a March 1998 decision which increased the rating for the
veteran's service-connected PTSD from 10 percent to 30 percent, to
determine whether that decision involved clear and unmistakable
error should be dismissed. 38 C.F.R. 20.1404(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R.
20.1404(f) (1999), permits a party to withdraw a motion to review
a final Board decision to determine whether CUE exists in that
decision. Inasmuch as the motion for CUE review in this case has
now been withdrawn, the motion should be dismissed, without
prejudice to refiling, as provided by 38 C.F.R. 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.

JOHN R. PAGANO 
Acting Member, Board of Veterans' Appeals

- 2 -

Only a final decision of the Board of Veterans' Appeals may be
appealed to the United States Court of Appeals for Veterans Claims.
38 U.S.C.A. 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 5 Vet.
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the
Court must first obtain a final BVA decision on that issue.") This
dismissal under 38 C.F.R. 20.1404(f) is not a final decision of the
Board. 38 C.F.R. 20.1409(b) (1999). This dismissal removes your
motion from the Board's docket, but you may refile the motion at a
later date if you wish.

3 - 


